Title: To Thomas Jefferson from Gideon Blackburn, 11 September 1807
From: Blackburn, Gideon
To: Jefferson, Thomas


                        
                            Sir
                            
                            Charlotteville Sepr. 11th. 1807
                        
                        As I cannot enjoy the pleasure of seeing you at Monticello I take the liberty of laying before you the papers
                            accompanying this—I have no doubt they will interest your exellency as they relate to a Mission which has already obtained
                            your patronage—
                        I have now 80 of the Cherokee children under my care and well attended in their Nation whose progress in
                            literature and advances in civilization are very flattering as you will see by the few specimens of their writing I am
                            able to give you—I had nearly 50 different specimens when I left home but the curiosity of so many was excited that I
                            retain only a few and those much sullied—those I leave for you were
                            wrote by the children in less than two years from the time I took them under my care—Your excellency will see the State of
                            the institution by the letter of Col. James Scott a Member of the legeslature of the State of Tennessee & by a
                            certificate of the Standing Committee of Missions of the Presbyterian church—
                        Should My Means be sufeciently encreased to take a Much Larger proportion of the children it is not only My
                            own opinion but also the opinion of some of the Most respectable characters in our State that in a few years the nation
                            Must become a valuable part of the Union—The opinion of his Excellny Govr. Sevire and Col. Meigs on this subject you will
                            see by the letter to your address and two to me one from the Govr. and one from Colo. Meigs
                        The intercourse we have with the nation while attending to this business appears to be one of the first Means
                            to assist the views of the Genl. Govt. in promoting civilization—Many are leaving their towns and setling on separate
                            farms and substituting the agricultural for the wandering and hunting life—And I have it much at heart that the Indians
                            Might be taken on the present tide of this feeling and that a full experiment shoud be made what could be done under a
                            republican government toward the civilization of a nation of savages—
                        Would it not be good policy to give this institution national support so as not to leave it to the precarious
                            support obtained by solicitation by a solitary indevedual? In this service I have suffered Much and been at great expence
                            without remuneration—and on the salerry of 66 Dollars per Annum—
                        When Sir, you have taken the trouble to peruse the papers and made such use of them as you may judge best I
                            would thank you put under cover the four marked No. 1 2 3 4 & return them to my address Maryville Tennessee And
                            should you enjoy sufficient leisure and feel disposed I should be very much obliged by your Opinion and avice as to the
                            Mode of proceeding in the case—
                        With sentiments of the highest esteem for your person and cordial approbation of your administration I am
                            your obedient & Hbe Svt
                        
                            Gidn. Blackburn
                            
                        
                     Enclosure
                                                
                                                    
                            Father
                        
                            January the. 16th 1807
                        
                     your red children are pleased that you Continue father of the united States—you have sent a beloved man the Reved. Gideon Blackburn who has taught us to Read the Gospel and gived us to understand the method the white people do their business you will see by ths my own hand writeing and that of my little sisters underneathe the progress we have made in this Branch of Literatare we Join in onne request that our father the President will give our beloved man that Necessary aid that will Enable him to cary on our Education. I a Chereokee girl of 12 year old wish health and the Blessing of our common Lord to attend our father the President of the united states—
                                                
                            
                            Susanna Taylor
                        
                        
                     
                        Father
                        
                        I a Cherokee Girl 12 Years old at the Highwassee School wrote this with my own hand Send it as a Specimen of my progress in writeing for the inspection of my father the President of the United States and all my fathers in Congres wishing them health and length of days
                        Jane Carter
                        
                        Father
                        
                        I a Cherokee Girl 10 Years old of the High wassee School wrote this with my own hand Send it as a Specimen of my progress in writing for the inspection of my father the President of the United States and all my father in Congress wishing them health and length of days
                        Conny Cabbin
                        
                     
                  
                        
                    